Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-13-00726-CR

                                        Janie ALTAMIRANO,
                                               Appellant

                                                   v

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR3595A
                        The Honorable Angus K. McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 13, 2013

DISMISSED; MOTION TO DISMISS GRANTED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do not publish